Title: To Thomas Jefferson from Richard Kennon, 5 September 1804
From: Kennon, Richard
To: Jefferson, Thomas


               
                  Sir/
                  Finnie-Wood 5th Sept. 1804
               
               Your’s of the 15th. of Augt. I received by last post.
               I was conscious that it would be highly proper, that on the change of Government in Louisiana, the Officers who were to conduct the new one, should be in their places on the first of Octr. the time fixed on for that event—and under that impression was apprehensive that an extent of time could not be granted me, neither do I ask it, if the smallest injury to the publick or an individual was to be the consequence—The beginning of December, is as early a time as I could possibly leave home for that country—nay, that even, would be sooner than, my domestick affairs, could well justify—With every sentiment of the highest esteem and regard am Sir 
               Yours
               
                  
                     Richd. Kennon
                  
               
            